Citation Nr: 0947800	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from March 1953 to December 
1958 and from January 1959 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective August 23, 2005.  The 
Veteran appeals for a higher rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review, the Board finds that there are outstanding 
private medical records pertinent to the appeal.

In June 2006, the Veteran submitted an October 2005 letter 
from Dr. H. of the Goldsboro Psychiatric Clinic who diagnosed 
the Veteran with PTSD and stated that the Veteran would be 
seen every four to six weeks for medication monitoring and 
cognitive behavioral psychotherapy.  The Veteran also 
submitted a signed VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs; 
however, he did not complete the portion of the form 
specifying the source of information.  Then, during a March 
2007 VA examination, the Veteran stated that he was being 
treated by a private psychiatrist every three to four months.  
In an April 2007 notice of disagreement, the Veteran 
indicated that Dr. L. of the Goldsboro Psychiatric Clinic has 
been treating him for 18 months.  Lastly, during a March 2009 
VA examination, the Veteran indicated that he was receiving 
quarterly treatment from Dr. H. of the Goldsboro Psychiatric 
Clinic.

The claims file contains no treatment reports from the 
Goldsboro Psychiatric Clinic.  As they may be pertinent to 
the claim, the Board finds that the RO should obtain all 
treatment reports from the above private facility, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Lastly, further RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, proper notice should be provided 
on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the Veteran 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In particular, the RO should attempt to 
obtain all treatment reports from the 
Goldsboro Psychiatric Clinic.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


